Order filed February 4, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00891-CV
                                  ____________

  IN THE INTEREST OF Z.S., C.S-T., T.S-T., T.S-T., T.S-T., CHILDREN


                   On Appeal from the 306th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 17CP0118

                                   ORDER

      Appellant is represented by appointed counsel on appeal, Michael Hansen.
On January 29, 2020, a motion to substitute J. Elizabeth Spears as appellate
counsel was filed. Accordingly, we enter the following order.

      We ORDER the judge of the 306th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant. The judge shall see that a record of
any hearing is made and shall order the trial clerk to forward a record of the
hearing and a supplemental clerk’s record containing any orders permitting counsel
to withdraw and appointing new counsel. The records shall be filed with the clerk
of this court within 10 days of the date of this order.

                                        PER CURIAM


Panel consists of Justices Wise, Jewell and Poissant.